UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-04318 The American Funds Income Series (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: November 30, 2012 Courtney R. Taylor The American Funds Income Series 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments U.S. Government Securities Fund® Investment portfolio November 30, 2012 unaudited Bonds & notes — 89.35% Principal amount Value FEDERAL AGENCY MORTGAGE-BACKED OBLIGATIONS1 — 56.88% Fannie Mae 3.418% 20172 $ $ Fannie Mae 10.50% 2018 Fannie Mae 5.50% 2023 Fannie Mae 6.00% 2024 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 10.691% 20252 Fannie Mae 6.00% 2026 73 82 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 20273 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 2.50% 2027 Fannie Mae 3.00% 20273 Fannie Mae 3.00% 2027 Fannie Mae 3.00% 2027 Fannie Mae 3.50% 20273 Fannie Mae 4.50% 20273 Fannie Mae 6.50% 2027 Fannie Mae 6.50% 2027 Fannie Mae 5.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 8.00% 2031 Fannie Mae 2.496% 20332 Fannie Mae 2.763% 20352 Fannie Mae 5.00% 2035 Fannie Mae 5.50% 2036 92 Fannie Mae 5.516% 20362 Fannie Mae 3.21% 20372 Fannie Mae 5.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 26 29 Fannie Mae 7.50% 2037 Fannie Mae 5.00% 2038 Fannie Mae 5.497% 20382 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 7.00% 2038 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 6.00% 2039 Fannie Mae 3.248% 20402 Fannie Mae 3.53% 20402 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.177% 20402 Fannie Mae 4.404% 20402 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 3.251% 20412 Fannie Mae 3.469% 20412 Fannie Mae 3.50% 2041 Fannie Mae 3.568% 20412 Fannie Mae 3.762% 20412 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 2.505% 20422 Fannie Mae 2.956% 20422 Fannie Mae 3.00% 20423 Fannie Mae 3.00% 2042 Fannie Mae 3.50% 20423 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 3.50% 2042 Fannie Mae 4.50% 2042 Fannie Mae 5.50% 20423 Fannie Mae 6.00% 20423 Fannie Mae 6.639% 20472 Fannie Mae, Series 2012-M5, Class A1, multifamily 1.787% 2022 Fannie Mae, Series 2012-M2, Class A2, multifamily 2.717% 2022 Fannie Mae, Series 2012-M3, Class 1-A2, multifamily 3.044% 2022 Fannie Mae, Series 2003-48, Class TJ, 4.50% 20222 Fannie Mae, Series 2001-4, Class NA, 11.244% 20252 Fannie Mae, Series 2001-25, Class ZA, 6.50% 20312 30 34 Fannie Mae, Series 2001-20, Class E, 9.586% 20312 Fannie Mae, Series 2003-M2, Class D, multifamily 4.68% 20332 Fannie Mae, Series 2005-29, Class AK, 4.50% 2035 Fannie Mae, Series 2005-68, Class PG, 5.50% 2035 Fannie Mae, Series 2006-56, Class OG, principal only, 0% 2036 Fannie Mae, Series 2006-83, Class AO, principal only, 0% 2036 Fannie Mae, Series 2006-65, Class PF, 0.488% 20362 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 Fannie Mae, Series 2007-40, Class PT, 5.50% 2037 Fannie Mae, Series 1999-T2, Class A-1, 7.50% 20392 Freddie Mac 10.00% 2025 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2027 Freddie Mac 4.50% 2029 Freddie Mac 4.50% 2029 Freddie Mac 4.50% 2029 Freddie Mac 4.50% 2030 Freddie Mac 4.50% 2034 Freddie Mac 2.728% 20352 Freddie Mac 4.50% 2035 Freddie Mac 4.50% 2035 Freddie Mac 4.50% 2035 Freddie Mac 4.50% 2036 Freddie Mac 5.875% 20362 Freddie Mac 2.41% 20372 Freddie Mac 6.50% 2037 Freddie Mac 6.50% 2037 Freddie Mac 4.50% 2038 Freddie Mac 4.834% 20382 Freddie Mac 5.50% 2038 Freddie Mac 5.50% 2038 Freddie Mac 5.50% 2038 Freddie Mac 5.50% 2038 Freddie Mac 5.50% 2038 Freddie Mac 6.00% 2038 Freddie Mac 4.50% 2039 Freddie Mac 4.50% 2039 Freddie Mac 4.50% 2039 Freddie Mac 4.50% 2039 Freddie Mac 4.50% 2039 Freddie Mac 4.50% 2039 Freddie Mac 4.50% 2039 Freddie Mac 4.50% 2039 Freddie Mac 4.50% 2039 Freddie Mac 4.50% 2039 Freddie Mac 5.50% 2039 Freddie Mac 4.50% 2040 Freddie Mac 4.50% 2040 Freddie Mac 4.50% 2040 Freddie Mac 4.50% 2040 Freddie Mac 4.50% 2040 Freddie Mac 3.279% 20412 Freddie Mac 3.416% 20412 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 Freddie Mac 4.50% 2041 16 17 Freddie Mac 4.50% 2041 16 17 Freddie Mac 4.50% 2041 16 17 Freddie Mac 5.00% 2041 Freddie Mac 5.50% 2041 Freddie Mac 2.259% 20422 Freddie Mac 2.562% 20422 Freddie Mac 2.584% 20422 Freddie Mac 4.50% 2042 Freddie Mac 4.50% 2042 Freddie Mac 4.50% 2042 Freddie Mac 5.50% 20423 Freddie Mac, Series K003, Class A2, multifamily 3.607% 2014 Freddie Mac, Series K501, Class A1, multifamily 1.337% 2016 Freddie Mac, Series 2356, Class GD, 6.00% 2016 Freddie Mac, Series K701, Class A2, multifamily 3.882% 20172 Freddie Mac, Series K705, Class A2, multifamily 2.303% 2018 Freddie Mac, Series K706, Class A2, multifamily 2.323% 2018 Freddie Mac, Series K704, Class A2, multifamily 2.412% 2018 Freddie Mac, Series K711, Class A2, multifamily 1.73% 2019 Freddie Mac, Series K710, Class A2, multifamily 1.883% 2019 Freddie Mac, Series K709, Class A2, multifamily 2.086% 2019 Freddie Mac, Series K015, Class A1, multifamily 2.257% 2020 Freddie Mac, Series K009, Class A1, multifamily 2.757% 2020 Freddie Mac, Series K014, Class A1, multifamily 2.788% 2020 Freddie Mac, Series K013, Class A1, multifamily 2.902% 2020 Freddie Mac, Series K010, Class A1, multifamily 3.32% 20202 Freddie Mac, Series K011, Class A2, multifamily 4.084% 20202 Freddie Mac, Series 2289, Class NA, 11.263% 20202 Freddie Mac, Series K019, Class A1, multifamily 1.459% 2021 Freddie Mac, Series K017, Class A2, multifamily 2.873% 2021 Freddie Mac, Series K022, Class A2, multifamily 2.355% 20224 Freddie Mac, Series K020, Class A2, multifamily 2.373% 2022 Freddie Mac, Series K021, Class A2, multifamily 2.396% 2022 Freddie Mac, Series 2289, Class NB, 10.653% 20222 69 75 Freddie Mac, Series 1567, Class A, 0.65% 20232 26 26 Freddie Mac, Series 2626, Class NG, 3.50% 2023 Freddie Mac, Series 1617, Class PM, 6.50% 2023 Freddie Mac, Series 2153, Class GG, 6.00% 2029 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3156, Class PO, principal only, 0% 2036 Freddie Mac, Series 3146, Class PO, principal only, 0% 2036 Freddie Mac, Series 3213, Class OG, principal only, 0% 2036 Freddie Mac, Series 3156, Class PF, 0.458% 20362 Freddie Mac, Series 3257, Class PA, 5.50% 2036 Freddie Mac, Series 3233, Class PA, 6.00% 2036 Freddie Mac, Series 3272, Class PA, 6.00% 2037 Government National Mortgage Assn. 10.00% 2019 Government National Mortgage Assn. 10.00% 2021 Government National Mortgage Assn. 3.00% 2026 Government National Mortgage Assn. 2.50% 2027 Government National Mortgage Assn. 2.50% 2027 Government National Mortgage Assn. 2.50% 2027 Government National Mortgage Assn. 3.00% 2027 Government National Mortgage Assn. 3.00% 2027 Government National Mortgage Assn. 6.50% 2029 Government National Mortgage Assn. 6.50% 2032 Government National Mortgage Assn. 6.50% 2037 Government National Mortgage Assn. 5.50% 2038 Government National Mortgage Assn. 5.50% 2038 Government National Mortgage Assn. 6.00% 2038 Government National Mortgage Assn. 6.50% 2038 Government National Mortgage Assn. 6.50% 2038 Government National Mortgage Assn. 6.50% 2038 Government National Mortgage Assn. 6.50% 2038 Government National Mortgage Assn. 3.50% 20392 Government National Mortgage Assn. 4.00% 2039 Government National Mortgage Assn. 5.00% 2039 Government National Mortgage Assn. 6.00% 2039 Government National Mortgage Assn. 6.50% 2039 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.50% 2040 Government National Mortgage Assn. 3.50% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.50% 2041 Government National Mortgage Assn. 5.00% 2041 Government National Mortgage Assn. 5.00% 2041 Government National Mortgage Assn. 5.50% 2041 Government National Mortgage Assn. 5.50% 2041 Government National Mortgage Assn. 5.50% 2041 Government National Mortgage Assn. 6.00% 2041 Government National Mortgage Assn. 6.50% 2041 Government National Mortgage Assn. 3.00% 2042 Government National Mortgage Assn. 3.50% 20423 Government National Mortgage Assn. 3.50% 20423 Government National Mortgage Assn. 3.50% 2042 Government National Mortgage Assn. 3.50% 2042 Government National Mortgage Assn. 4.00% 2042 Government National Mortgage Assn. 4.00% 2042 Government National Mortgage Assn. 5.922% 2058 Government National Mortgage Assn. 6.172% 2058 Government National Mortgage Assn. 6.22% 2058 Government National Mortgage Assn., Series 2004-19, 5.00% 2031 Government National Mortgage Assn., Series 2003-116, Class JD, 5.00% 2032 Government National Mortgage Assn., Series 2003-46, 5.00% 2033 Government National Mortgage Assn., Series 2003, 6.116% 2058 Vendee Mortgage Trust, Series 2011-2, Class V, 3.75% 2028 Vendee Mortgage Trust, Series 2008-1, Class GD, 5.25% 2032 Vendee Mortgage Trust, Series 2011-2, Class DA, 3.75% 2033 Vendee Mortgage Trust, Series 2010-1, Class DA, 4.25% 2035 FDIC Structured Sale Guaranteed Notes, Series 2010-L2A, Class A, 3.00% 20195 FDIC Structured Sale Guaranteed Notes, Series 2010-S1, Class 1-A, 0.762% 20482,5 National Credit Union Administration, Series 2011-M1, Class A1, 0.229% 20132 National Credit Union Administration, Series 2010-R2, Class 1A, 0.679% 20172 National Credit Union Administration, Series 2011-R3, Class 1A, 0.609% 20202 National Credit Union Administration, Series 2011-R1, Class 1A, 0.609% 20202 U.S. TREASURY BONDS & NOTES — 24.84% U.S. TREASURY — 22.26% U.S. Treasury 1.125% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 0.25% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 2.375% 2014 U.S. Treasury 2.625% 2014 U.S. Treasury 1.875% 2015 U.S. Treasury 2.125% 2015 U.S. Treasury 11.25% 2015 U.S. Treasury 1.50% 2016 U.S. Treasury 2.125% 2016 U.S. Treasury 2.375% 2016 U.S. Treasury 4.50% 2016 U.S. Treasury 5.125% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 0.75% 2017 U.S. Treasury 0.875% 2017 U.S. Treasury 1.00% 2017 U.S. Treasury 2.50% 2017 U.S. Treasury 3.00% 2017 U.S. Treasury 3.25% 2017 U.S. Treasury 8.875% 2017 U.S. Treasury 3.50% 2018 U.S. Treasury 1.00% 2019 U.S. Treasury 1.125% 2019 U.S. Treasury 8.75% 2020 U.S. Treasury 3.125% 2021 U.S. Treasury 1.75% 2022 U.S. Treasury 2.00% 2022 U.S. Treasury 6.00% 2026 U.S. Treasury 6.50% 2026 U.S. Treasury 6.25% 2030 U.S. Treasury 4.375% 2039 U.S. Treasury 3.875% 2040 U.S. Treasury 3.75% 2041 U.S. Treasury 4.75% 2041 U.S. Treasury 3.00% 2042 U.S. TREASURY INFLATION-PROTECTED SECURITIES6 — 2.58% U.S. Treasury Inflation-Protected Security 0.625% 2013 U.S. Treasury Inflation-Protected Security 1.875% 2013 U.S. Treasury Inflation-Protected Security 0.125% 2016 U.S. Treasury Inflation-Protected Security 0.125% 2022 U.S. Treasury Inflation-Protected Security 2.125% 2041 U.S. Treasury Inflation-Protected Security 0.75% 2042 Total U.S. Treasury bonds & notes FEDERAL AGENCY BONDS & NOTES — 7.62% Freddie Mac 0.375% 2014 Freddie Mac 2.50% 2014 Freddie Mac 3.00% 2014 Freddie Mac 1.75% 2015 Freddie Mac 1.00% 2017 Freddie Mac 1.25% 2019 Federal Home Loan Bank 1.625% 2013 Federal Home Loan Bank 3.625% 2013 Federal Home Loan Bank 2.375% 2014 Federal Home Loan Bank 5.50% 2014 Federal Home Loan Bank 2.75% 2015 Federal Home Loan Bank, Series 2816, 1.00% 2017 Federal Home Loan Bank 4.125% 2020 Fannie Mae 0.75% 2013 Fannie Mae 3.00% 2014 Fannie Mae 6.625% 2030 Tennessee Valley Authority, Series A, 3.875% 2021 Tennessee Valley Authority 1.875% 2022 Tennessee Valley Authority, 4.65% 2035 Tennessee Valley Authority 5.88% 2036 Tennessee Valley Authority 5.25% 2039 Tennessee Valley Authority, Series 2008, Class A, 4.875% 2048 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 1.625% 2014 United States Agency for International Development, Republic of Egypt 4.45% 2015 United States Agency for International Development, State of Israel, Class 1-A, 5.50% 2023 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.25% 2012 Small Business Administration, Series SBIC-PS 2006-10A, Participating Securities, 5.408% 2016 Small Business Administration, Series 2001-20K, 5.34% 20211 Small Business Administration, Series 2001-20J, 5.76% 20211 Small Business Administration, Series 2001-20F, 6.44% 20211 Small Business Administration, Series 2003-20B, 4.84% 20231 Private Export Funding Corp. 1.375% 2017 Private Export Funding Corp. 1.45% 2019 ASSET-BACKED OBLIGATIONS1 — 0.01% PE Environmental Funding LLC, Series 2007-A, Class A-1, 4.982% 2016 Oncor Electric Delivery Transition Bond Co. LLC, Series 2003-1, Class A-3, 4.95% 2015 Total bonds & notes (cost: $6,373,218,000) Short-term securities — 26.14% U.S. Treasury Bills 0.122%–0.186% due 12/6/2012–5/2/2013 Fannie Mae 0.11%–0.175% due 12/12/2012–5/16/2013 Federal Home Loan Bank 0.125%–0.155% due 12/3/2012–4/10/2013 Freddie Mac 0.13%–0.22% due 12/18/2012–7/8/2013 Wal-Mart Stores, Inc. 0.12% due 12/18/20125 Variable Funding Capital Company LLC 0.16% due 12/17–12/20/20125 Chariot Funding, LLC 0.16% due 12/17/20125 General Electric Co. 0.13%–0.14% due 12/3–12/12/2012 Total short-term securities (cost: $1,920,404,000) Total investment securities (cost: $8,293,622,000) Other assets less liabilities ) Net assets $ 1Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 2Coupon rate may change periodically. 3A portion or all of the security purchased on a TBA basis. 4Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $4,522,000, which represented.06% of the net assets of the fund. 5Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers.The total value of all such securities was $148,113,000, which represented 2.02% of thenet assets of the fund. 6Index-linked bond whose principal amount moves with a government price index. Valuation disclosures Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open.Security transactions are recorded by the fund as of the date the trades are executed with brokers. Methods and inputs – The fund’s investment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information When the fund’sinvestment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’sinvestment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’sboard of trusteesas further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure – The fund’sboard of trustees has delegated authority to the fund’sinvestment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trusteeswith supplemental information to support the changes. The fund’sboard and audit committee also regularly review reports that describe fair value determinations and methods. The fund’sinvestment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’sinvestment adviser classifies the fund’sassets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At November 30, 2012, all of the fund’sinvestment securities were classified as Level 2. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes Key to abbreviation TBA To be announced Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. Investors should carefully consider investment objectives, risks, charges and expenses. This and other important information is contained in the fund prospectus and summary prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-4225 or visit the American Funds website at americanfunds.com. MFGEFPX-022-0113O-S32836 ITEM 2 – Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE AMERICAN FUNDS INCOME SERIES By /s/ Thomas H. Hogh Thomas H. Hogh, President and Principal Executive Officer Date: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Thomas H. Hogh Thomas H. Hogh, President and Principal Executive Officer Date: January 28, 2013 By /s/ Karl C. Grauman Karl C. Grauman, Treasurer and Principal Financial Officer Date: January 28, 2013
